NUMBER 13-16-00345-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOY THOMPSON,                                                                  Appellant,

                                             v.

W3 ENTERPRISES, INC., D/B/A
INSPECTION AND CONSULTING
SERVICES, INC.,                                                                 Appellee.


                    On appeal from the 156th District Court
                        of San Patricio County, Texas


                         ORDER ABATING APPEAL
             Before Justices Rodriguez, Benavides, and Perkes
                              Order Per Curiam

       This cause is before the Court on the record and appellant’s unopposed motion to

abate or alternative first motion to extend time to file brief. Appellant’s motion states the

parties have reached a tentative agreement to settle the case which would moot this
appeal; however the parties anticipate they will not be able to complete the paperwork to

finalize the settlement until September 1, 2016. Appellant requests this Court abate the

appeal to finalize the settlement.

       The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the motion to abate the appeal to finalize

settlement should be granted. The motion to abate the appeal pending settlement is

GRANTED and this appeal is ordered ABATED until September 1, 2016. Appellant’s

motion in the alternative to extend the briefing deadline is, accordingly, DISMISSED AS

MOOT.

       The Court directs appellant to file, on or before September 1, 2016, either (1) a

motion to reinstate the appeal, accompanied by appellant’s brief in this matter, or (2) a

motion to dismiss the appeal pursuant to settlement.

                                                        PER CURIAM


Delivered and filed the
12th day of August, 2016.




                                             2